DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
The claim amendments filed on 14 January 2021 under the After Final Consideration Pilot Program 2.0 have been entered but are ineffective to overcome the rejections of record under 35 USC 103.
Applicant’s reply regarding Application No. 15/576533 filed 14 January 2021 has been fully considered. Claim(s) 1 has been amended by incorporating a narrowed range of the limitations of previous claim 2. Claim(s) 2, 14 have been cancelled. Claim(s) 8-13 stand as withdrawn, though they were not properly indicated as such on the claims filed 26 June 2020. Claims 1, 3, 5-7 are currently being examined. In response to the amendments, the rejections under 35 USC 103 are modified by placing the language previously addressing claim 2 into the rejection of claim 1, as indicated below.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaumi et al. (US 20120149807, already made of record), and further in view of Baba et al. (WO 2013100174, already made of record, using as translation US 20150299550, already made of record).
Regarding claims 1, 3, Asaumi discloses a composition comprising a diepoxy compound and curing agent that can be cured (Asaumi Paras 57, 66), i.e. a thermosetting resin, as well as additives that may include mica and alumina (Asaumi Paras 66, 68) wherein the alumina is intended to improve thermal conductivity (thermally conductive filler) (Asaumi Para 69). 
Asaumi discloses the alumina is preferably a powder mixture comprising component A with particle size (D50) of 2 to 100 microns, component B with D50 of 1 to 10 microns, and component C with D50 of 0.01 to 5 microns, such particle size ranges overlapping with those presently claimed, wherein based on total volume of the alumina component B may be 5 to 40% and component C may be 1 to 30% (Asaumi Para 71), i.e. the composition may comprise more of (have a higher ratio of) component C than component B.
Asaumi discloses that based on total volume of the alumina component A may be 50 to 90%, component B may be 5 to 40% and component C may be 1 to 30% (Asaumi Para 71).
Asaumi discloses the volume content of alumina in the cured product (solids) may be 50 to 80 % (Asaumi Para 72). Asaumi discloses the composition may comprise mica (Asaumi Para 68).
Asaumi does not disclose a particular amount or particle size of the mica.
Baba discloses a resin such as an epoxy resin (Baba Paras 63, 64) comprising a hard filler and a soft filler where the hard filler may be aluminum oxide (alumina) and the soft filler is scaly, lamellar, flaky or plate-like shape and may be mica (Baba Paras 40, 42, 44). Baba discloses the particle size for the softer filler may be 5 to 200 microns (Baba Para 97) and the volume % ratio of hard filler to soft filler is 95/5 to 50/50 (Baba Paras 51, 52) out of a total 50 to 95 volume % of the composition (Baba Para 16).

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 5, Asaumi discloses the alumina is preferably 50 to 80 % by volume of the final resin (Asaumi Para 72).

Regarding claim 6, Asaumi discloses the composition including one or more epoxy monomers as described above (Asaumi Paras 57, 66). Asaumi discloses choosing a diepoxy monomer (Asaumi Paras 9-10) identical to that of Example 1 in the present Specification (Specification Page 17 Paras 73-74) which is also identified in the Specification as mesogenic (Specification Page 10 Para 45).

Regarding claim 7, Asaumi discloses alumina (Asaumi Paras 68, 69).

Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered in light of the amendments and new grounds of rejection set forth above, but they are not persuasive.
On pages 7-9 of the response, applicant argues that Asaumi does not recite all the limitations of claim 1 as amended. In response to applicant's arguments against the references individually, one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
It is noted that Asaumi explicitly discloses the composition may comprise mica (Asaumi Para 68), and that the secondary reference is relied upon to teach a preferred amount of mica to achieve desired effects. While Asaumi may not recite a specific example containing alumina and mica, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).


On pages 8-9 of the response, applicant argues that that the teachings of Baba would not be combined with Asaumi to arrive at the claimed composition including alumina and mica, because Asaumi is directed to compositions comprising alumina and the preferred examples of Baba comprise magnesium oxide. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). The broader teachings of Baba include using alumina as the hard filer (Baba Para 40).
Furthermore, note that while Baba does not disclose all the features of the present claimed invention, Baba is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, preferred particle size and amount of a soft filler such as mica to use with a hard filler such as alumina, and in combination with the primary reference, discloses 
Regarding the amount of mica taught by Asaumi in view of Baba, it is noted that Baba teaches the volume % ratio of hard filler to soft filler is 95/5 to 50/50 (Baba Paras 51, 52) out of a total 50 to 95 volume % of the composition (Baba Para 16). Asaumi teaches 50-80 vol% alumina (hard filler) (Asaumi Para 72), and so Asaumi in view of Baba teaches amounts such as about 2.6 volume % mica (soft filler) in the cured resin (50 vol% alumina in the resin composition x 5/95 soft/hard) which meets the 50 to 95 vol% total filler requirement of Baba (50 vol% alumina + 2.6 vol% mica).


On pages 8-9 of the response, applicant argues that superior and unexpected results are achieved by the specific amounts of mica and ratios between filler groups A, B, C as shown by the comparison between examples 1-16 and comparative examples 1-3 and for claims 3 and 14, are achieved by the specific average particle diameter of mica as shown by the comparison between examples 12-15 and example 16. However, the data is not persuasive given that it is not commensurate in scope with the present claim 1. Specifically, claim 1 recites any thermosetting resin, mica of any particle size in amounts of 0.1 to 5.2 % by volume, and any thermally conductive filler with the specified three particle diameter distributions present in any amount provided the 0.1 to 1 micron particles are greater by volume than 1 to 10 microns, not excluding any additional components. By contrast, the examples are limited to specific resins, single examples of each of the conductive filler for each particle size and mica of a single particle size (Table 1), and limited ratios of each. Further, with respect to examples 12-16, the data is additionally not persuasive given that the data does not compare with the closest prior art Baba given that the average particle diameter disclosed in example 16 is not only outside the scope of the present claims but also outside the scope of Baba.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of resins, fillers, and particle sizes.
Additionally, “[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d at 1080.
Regarding applicant’s argument that Asaumi does not require a specific ratio between alumina particle size distributions, Asaumi discloses that based on total volume of the alumina component A may be 50 to 90%, component B may be 5 to 40% and component C may be 1 to 30% (Asaumi Para 71), which encompasses compositions with more component C than component B, including values presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

On pages 9-10 of the response, applicant’s request for rejoinder is noted. However, as no claims are currently indicated as allowed, rejoinder will not be considered at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL D. LOWREY
Examiner
Art Unit 1787


/D.D.L/               Examiner, Art Unit 1787           

/ELIZABETH A ROBINSON/               Primary Examiner, Art Unit 1787